
	

113 HR 2646 IH: Revitalizing the Economy of Fisheries in the Pacific Act
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2646
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Ms. Herrera Beutler
			 (for herself, Mr. Huffman,
			 Mr. Thompson of California,
			 Mr. DeFazio,
			 Mr. Young of Alaska, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of Commerce to issue a fishing
		  capacity reduction loan to refinance the existing loan funding the Pacific
		  Coast groundfish fishing capacity reduction program.
	
	
		1.Short titleThis Act may be cited as the
			 Revitalizing the Economy of Fisheries
			 in the Pacific Act or the REFI Pacific Act.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)In 2000, the
			 Secretary of Commerce declared the West Coast groundfish fishery a Federal
			 fisheries economic disaster due to low stock abundance, an overcapitalized
			 fleet, and historically overfished stocks.
				(2)Section 212 of the Department of Commerce
			 and Related Agencies Appropriations Act, 2003 (title II of division B of Public
			 Law 108–7; 117 Stat. 80) was enacted to establish a Pacific Coast groundfish
			 fishing capacity reduction program, also known as a buyback program, to remove
			 excess fishing capacity.
				(3)In 2003, Congress authorized the
			 $35,700,000 buyback loan, creating the Pacific Coast groundfish fishing
			 capacity reduction program through the National Marine Fisheries Service
			 fisheries finance program with a term of 30 years. The interest rate of the
			 buyback loan was fixed at 6.97 percent and is paid back based on an ex-vessel
			 fee landing rate not to exceed 5 percent for the loan.
				(4)The groundfish fishing capacity reduction
			 program resulted in the removal of limited entry trawl Federal fishing permits
			 from the fishery, representing approximately 46 percent of total landings at
			 the time.
				(5)Because of an absence of a repayment
			 mechanism, $4,243,730 in interest accrued before fee collection procedures were
			 established in 2005, over 18 months after the groundfish fishing capacity
			 reduction program was initiated.
				(6)In 2011, the West
			 Coast groundfish fishery transitioned to an individual fishing quota fishery,
			 which is a type of catch share program.
				(7)By 2015, West
			 Coast groundfish fishermen’s expenses are expected to include fees of
			 approximately $450 per day for observers, a 3-percent cost recovery fee as
			 authorized by the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1801) for catch share programs, and a 5-percent ex-vessel landings rate
			 for the loan repayment, which could reach 18 percent of their total gross
			 revenue.
				(8)In 2012, the West Coast groundfish limited
			 entry trawl fishery generated $63,000,000, an increase from an average of
			 $45,000,000 during the years 2006 to 2011. This revenue is expected to continue
			 to increase post-rationalization.
				(b)PurposeThe purpose of this Act is to refinance the
			 Pacific Coast groundfish fishery fishing capacity reduction program to protect
			 and conserve the West Coast groundfish fishery and the coastal economies in
			 California, Oregon, and Washington that rely on it.
			3.Refinancing of Pacific
			 Coast groundfish fishing capacity reduction loan
			(a)In
			 generalThe Secretary of
			 Commerce, upon receipt of such assurances as the Secretary considers
			 appropriate to protect the interests of the United States, shall issue a loan
			 to refinance the existing debt obligation funding the fishing capacity
			 reduction program for the West Coast groundfish fishery implemented under
			 section 212 of the Department of Commerce and Related Agencies Appropriations
			 Act, 2003 (title II of division B of Public Law 108–7; 117 Stat. 80).
			(b)Applicable
			 lawExcept as otherwise
			 provided in this section, the Secretary shall issue the loan under this section
			 in accordance with subsections (b) through (e) of section 312 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a) and
			 sections 53702 and 53735 of title 46, United States Code.
			(c)Loan
			 term
				(1)In
			 generalNotwithstanding
			 section 53735(c)(4) of title 46, United States Code, a loan under this section
			 shall have a maturity that expires at the end of the 45-year period beginning
			 on the date of issuance of the loan.
				(2)ExtensionNotwithstanding
			 paragraph (1) and if there is an outstanding balance on the loan after the
			 period described in paragraph (1), a loan under this section shall have a
			 maturity of 45 years or until the loan is repaid in full.
				(d)Limitation on
			 fee amountNotwithstanding
			 section 312(d)(2)(B) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1861a(d)(2)(B)), the fee established by the Secretary
			 with respect to a loan under this section shall not exceed 3 percent of the
			 ex-vessel value of the harvest from each fishery for where the loan is
			 issued.
			(e)Interest
			 rate
				(1)In
			 generalNotwithstanding
			 section 53702(b)(2) of title 46, United States Code, the annual rate of
			 interest an obligor shall pay on a direct loan obligation under this section is
			 the percent the Secretary must pay as interest to borrow from the Treasury the
			 funds to make the loan.
				(2)SubloansEach
			 subloan under the loan authorized by this section—
					(A)shall receive the
			 interest rate described in paragraph (1); and
					(B)may be paid off at
			 any time notwithstanding subsection (c)(1).
					(f)Ex-Vessel
			 landing fee
				(1)Calculations and
			 accuracyThe Secretary shall set the ex-vessel landing fee to be
			 collected for payment of the loan under this section—
					(A)as low as
			 possible, based on recent landings value in the fishery, to meet the
			 requirements of loan repayment;
					(B)upon issuance of
			 the loan in accordance with paragraph (2); and
					(C)on a regular
			 interval not to exceed every 5 years beginning on the date of issuance of the
			 loan.
					(2)Deadline for
			 initial ex-vessel landings fee calculationNot later than 60 days
			 after the date of issuance of the loan under this section, the Secretary shall
			 recalculate the ex-vessel landing fee based on the most recent value of the
			 fishery.
				(g)AuthorizationThere
			 is authorized to be appropriated to the Secretary of Commerce to carry out this
			 section an amount equal to 1 percent of the amount of the loan authorized under
			 this section for purposes of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661 et seq.).
			
